DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 5/22/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  8/19/2022  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims  1,3-6,8,10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frey et al (2012/0296321 A1) in view of Muller et al (2014/0066835 A1) further in view of Zacharias (2016/0089271 A1).
Regarding claim 1, Frey et al discloses (refer to figures 1-6) a therapy system (i.e., eye surgery) comprising: a processing system comprising one or more processors configured to: receive an initial astigmatism condition of the eye (104) ; receive a target final astigmatism condition of the eye; generate, based on the initial and target final astigmatism conditions (108) , an eye incision pattern, wherein the one or more processors are configured to generate the eye incision pattern by iterating through a plurality of potential corrective combinations, each of the potential corrective combinations being defined by an access incision selected from a plurality of access incision options (302 and 304) , and an arcuate incision selected from a plurality of arcuate incision options (200Aand 200B) (paragraph 0005 and paragraph 0024).  
Frey et al discloses all of the claimed limitations except wherein at least one of (i) and (ii) are present: (i) the therapy system comprises a cutting device and the one or more processors are configured to control the cutting device based on the generated eye incision pattern.
 Muller et al discloses a cutting device (810) (figure 13) and the one or more processors are configured to control the cutting device based on the generated eye incision pattern.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a cutting device and the controller in to the Frey et al a therapy system 
Frey et al in view of Muller et al discloses all of the claimed limitations except intraocular lens.
Zacharias discloses intraocular lens (408) (paragraph 0076).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide intraocular lens in to the Frey et al in view of Muller et al a therapy system for the purpose of visible alignment marks in capsular incision as taught by Zacharias (paragraph 0011).
Regarding claim 3, combination Frey et al in view of Muller et al and further in view of Zacharias discloses  wherein each of the potential corrective combinations is further defined by an orientation of the selected intraocular lens, the orientation being selected from a plurality of intraocular lens (408) (paragraph 0076) orientation options.  
Regarding claim 4. combination Frey et al in view of Muller et al and further in view of Zacharias discloses, wherein the one or more processors are configured to control the cutting device based on the generated eye incision pattern by: selecting one of the potential corrective combinations based on the target final astigmatism condition; causing the cutting device to cut, into the eye tissue, an access incision based on the access incision of the selected corrective combination; and causing the cutting device to cut, into the eye tissue, an arcuate incision based on the arcuate incision of the selected correct combination.  
Regarding claim  5, combination of  Frey et al in view of Muller et al and further in view of Zacharias discloses wherein the one or more processors are further configured to: 
Regarding claim 8, Frey et al discloses (refer to figures 1-6)  the method  comprising: receiving an initial astigmatism condition of an eye; receiving a target final astigmatism condition of the eye; generating, based on the initial and target final astigmatism conditions, an eye incision pattern by iterating through a plurality of potential corrective combinations, each of the potential corrective combinations being defined by: an intraocular lens selected from a plurality of intraocular lens options, an access incision selected from a plurality of access incision options, and an arcuate incision selected from a plurality of arcuate incision options; and cutting the eye based on the eye incision pattern (paragraph 0005 and paragraph 0024).  
Frey et al discloses all of the claimed limitations except a cutting device and the one or more processors are configured to control the cutting device based on the generated eye incision pattern.
 Muller et al discloses a cutting device (810) (figure 13) and the one or more processors are configured to control the cutting device based on the generated eye incision pattern.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a cutting device and the controller in to the Frey et al a therapy system 
Frey et al in view of Muller et al discloses all of the claimed limitations except intraocular lens.
Zacharias discloses intraocular lens (408) (paragraph 0076).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide intraocular lens in to the Frey et al in view of Muller et al a therapy system for the purpose of visible alignment marks in capsular incision as taught by Zacharias (paragraph 0011).Regarding claim 10, combination of  Frey et al in view of Muller et al and further in view of Zacharias discloses wherein each of the potential corrective combinations is further defined by an orientation of the selected intraocular lens, the orientation being selected from a plurality of intraocular lens orientation options.  
Regarding claim 11, combination of  Frey et al in view of Muller et al and further in view of Zacharias discloses further comprising cutting based on the generated eye incision pattern by: selecting one of the potential corrective combinations based on the target final astigmatism condition; cutting, into the eye tissue, an access incision based on the access incision of the selected corrective combination; and cutting, into the eye tissue, an arcuate incision based on the arcuate incision of the selected correct combination.  
Regarding claim 12, further comprising: selecting one of the potential corrective combinations; projecting a surgery-induced temporary deformation of the eye; modifying, based on the projected eye deformation, the access incision of the selected corrective combination and the arcuate incision of the selected corrective combination; 
Regarding claim 14, combination of Frey et al in view of Muller et al and further in view of Zacharias discloses further comprising: capturing an image of the eye; and presenting, on an electronic display, at least a portion of the generated eye incision pattern overlaid onto the captured image.  
Regarding claim 15, combination of  Frey et al in view of Muller et al and further in view of Zacharias discloses further comprising: capturing a live video feed of the eye; and presenting, on an electronic display, at least a portion of the generated eye incision pattern overlaid onto the live video feed.  
Regarding claim 16, combination of Frey et al in view of Muller et al and further in view of Zacharias discloses continuously and automatically realigning the generated eye incision pattern with the live video feed.  
Regarding claim 17, combination of  Frey et al in view of Muller et al and further in view of Zacharias discloses a non-transitory computer readable medium storing program code configured to cause a processing system comprising one or more processors .  
Regarding claim 18, Frey et al discloses (refer to figures 1-6) a therapeutic method, comprising: selecting a corrective combination by iterating through a plurality of potential corrective combinations,  a natural access incision selected from a plurality of access incision options, and a natural arcuate incision selected from a plurality of arcuate incision options; projecting a surgically-induced temporary deformation of an eye; modifying both of the natural access incision and the natural arcuate incision of 
Frey et al discloses all of the claimed limitations except a cutting device and the one or more processors are configured to control the cutting device based on the generated eye incision pattern.
 Muller et al discloses a cutting device (810) (figure 13) and the one or more processors are configured to control the cutting device based on the generated eye incision pattern.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a cutting device and the controller in to the Frey et al a therapy system for the purpose of corrective changes in corneal tissue and improving the stability as taught by Muller (paragraph 0007).
Frey et al in view of Muller et al discloses all of the claimed limitations except intraocular lens.
Zacharias discloses intraocular lens (408) (paragraph 0076).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide intraocular lens in to the Frey et al in view of Muller et al a therapy system for the purpose of visible alignment marks in capsular incision as taught by Zacharias (paragraph 0011).
 Regarding claim 19, combination of  Frey et al in view of Muller et al and further in view of Zacharias discloses wherein after the temporary eye deformation dissipates and the eye returns to a natural condition, the modified access and arcuate incisions previously cut into the temporarily deformed eye respectively transform into the natural access and arcuate incisions.
.  

Allowable Subject Matter
5.   Claim 2, 7, 9, and  13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  project, for each iterated potential corrective combination, a final astigmatism condition of the eye based on: the initial astigmatism condition, the selected intraocular lens, the selected access incision, and the selected arcuate incision;  compare, for each iterated potential corrective combination, the projected final astigmatism condition of the eye with the target final astigmatism condition of the eye; select at least one of the potential corrective combinations based on the comparisons; and set the generated eye incision pattern based on the selected at least one potential corrective combination and  a measuring device, the one or more processors being configured to control the measuring device, the measuring device comprising a device selected from the group consisting of: a/an autorefractor, refractometer, keratometer, placido disc reflection, wavefront measuring device, optical coherence tomography (OCT) device, preferably .  
Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/29/2021